          Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS



  ROBERT MICHAEL ARNALL,

                  Plaintiff,



   vs.                                                       Case No. 20-02107-EFM-TJJ



  CITY OF PITTSBURG, KANSAS,

                  Defendant.




                                 MEMORANDUM AND ORDER

         Before the Court is Defendant City of Pittsburg’s (“City” or “PPD”) motion for summary

judgment (Doc. 24) under Fed. R. Civ. P. 56. The City seeks summary judgment on Plaintiff

Robert Arnall’s various claims of employment discrimination. Mr. Arnall alleges the City, through

its Police Department, discharged him because of his race and his sex, in violation of Title VII of

the Civil Rights Act of 1964, as well as because of his age, in violation of the Age Discrimination

in Employment Act (“ADEA”). Further, Mr. Arnall alleges his discharge was in retaliation for his

engaging in protected activity in violation of Title VII. Because Mr. Arnall (1) fails to establish a

prima facie of employment discrimination for his claims of discriminatory discharge because of

his race, sex, or age, and (2) fails to establish the City’s proffered legitimate non-retaliatory reason
         Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 2 of 14




is pretextual on his retaliatory discharge claim, the Court grants City’s motion for summary

judgment.

                          I.      Factual and Procedural Background

        Plaintiff Robert Arnall is a 51-year-old male of Native American descent. He formerly

served as a lieutenant with the City of Pittsburg Police Department. Sometime in 2013, rumors

began to swirl that Mr. Arnall was engaged in an affair with Amanda Alt, a PPD dispatcher. Major

Melanie Schaper, Mr. Arnall’s supervisor, approached Mr. Arnall seeking to address the rumors.

Mr. Arnall denied the affair at that time.

       In March 2014, Major Schaper heard further rumors of the affair between Mr. Arnall and

Ms. Alt. This time, Major Schaper was concerned by reports that Mr. Arnall was advising shift

officers not to make stops during Ms. Alt’s shift, so she would not be busy. Major Schaper

approached Mr. Arnall with these rumors, which Mr. Arnall once again denied. Major Schaper

documented the content of this conversation in an internal memorandum dated April 14, 2014.

       On April 18, 2019, Mr. Arnall approached Major Schaper about Ms. Alt. Arnall informed

Major Schaper that Ms. Alt was harassing him and his family. Major Schaper referred the matter

to PPD’s internal investigations department. Lieutenant Ben Henderson was assigned to the

investigation. Lieutenant Henderson first interviewed Mr. Arnall. In that interview, Mr. Arnall

stated that the Ms. Alt’s harassment dated back to 2016. Mr. Arnall admitted that he and Ms. Alt

had been friends, but once again denied any romantic relationship with Ms. Alt.

       Lieutenant Henderson then interviewed Ms. Alt. In her interview, Ms. Alt admitted to

some of the alleged harassing behavior. She also indicated that she and Mr. Arnall had been in a

sexual and romantic relationship at times between 2008 and 2018. Ms. Alt also said that Mr.

Arnall had spoken to her about his 2014 conversation with Major Schaper, and that he feared Major


                                               -2-
             Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 3 of 14




Schaper would discover that he lied about the affair. After this revelation, Lieutenant Henderson

once again spoke to Mr. Arnall. Mr. Arnall admitted to having an affair with Ms. Alt after being

questioned by Lieutenant Henderson.

         After completing its investigation, PPD fired Mr. Arnall. Its stated reasons for doing so

were several violations of PPD policy. PPD stated that Mr. Arnall “g[ave] false or misleading

statements to a supervisor or person in position of authority in connection with any investigation”

and was involved with “dishonest or disgraceful conduct, whether on or off duty that adversely

affect[ed] [his] relationship with the department.”1 PPD forwarded this information to the Kansas

Commission on Peace Officers’ Standards and Training (“CPOST”).

         After Mr. Arnall’s termination, CPOST initiated an investigation to determine whether Mr.

Arnall violated the Kansas Law Enforcement Training Act (“KLETA”). An initial investigation

by the CPOST investigations committee determined that Mr. Arnall violated the KLETA, in part

by lying about his relationship with Alt during an official investigation. Mr. Arnall requested a

hearing on the matter, and the full CPOST confirmed the committee’s findings. CPOST revoked

Mr. Arnall’s certification as a law enforcement officer.2

         Mr. Arnall now alleges he was discharged because of his race (Native American), his sex

(male), and his age (51). In support of this allegation, Mr. Arnall lambasts the “buddy system” he

believes exists within the PPD. He believes that certain people are “protected” from the adverse

consequences of their actions, while others are not. More specifically, Mr. Arnall avers that other




         1
             Arnall Termination From dated May 14, 2019, Doc. 24-3.
         2
          Through Mr. Arnall repeatedly decries the unfairness of this decision in his briefing, the Court notes this
federal employment discrimination suit is not the proper avenue to seek review of that decision. Judicial review under
K.S.A. 77-601 et seq. would have been the appropriate avenue.



                                                         -3-
           Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 4 of 14




PPD employees found to have lied in the course of their duties were treated differently that him.

Mr. Arnall states that Officer Tony Colyer lied to his supervisor twice, which resulted in a write-

up of the first occasion and a demotion on the second occasion. Additionally, Mr. Arnall states

that Officer Donald Bailey “lied in a report and under oath on a case” two times.3 Officer Bailey

was required to undergo retraining for the first offense and fired for the second. Mr. Arnall further

avers that neither officer lost his law enforcement certification. Mr. Arnall does not specify the

content of either lie, nor the age or race of either comparator. Nor does Arnall offer any detail as

to how the “buddy system” within the PPD protects individual based on their race, sex, or age.

       Mr. Arnall also alleges his discharge was in retaliation for several actions he took while

employed by PPD. He states that filed a report against PPD human resources generalist Brian

Listwan because he believed Mr. Listwan lied on his application for city employment. Further,

Arnall suggests his termination may be in connection to his unspecified advocacy for the “fair

treatment of employees” at a meeting prior to his termination.4

       Mr. Arnall brings suit in this Court after having properly exhausted his administrative

remedies.

                                          II.   Legal Standard

       Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.5 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered




       3
           Pl.’s Aff., Doc. 29-1, at 4.
       4
           Id. at 2.
       5
           Fed. R. Civ. P. 56(a).



                                                  -4-
             Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 5 of 14




evidence permits a reasonable jury to decide the issue in either party’s favor.6 The movant bears

the initial burden of proof, though “a movant that will not bear the burden of persuasion at trial

need not negate the nonmovant's claim.”7 Such a movant “may make its prima facie demonstration

simply by pointing out to the court a lack of evidence for the nonmovant on an essential element

of the nonmovant’s claim.”8 The nonmovant must then bring forth “specific facts showing a

genuine issue for trial.”9 These facts must be clearly identified through affidavits, deposition

transcripts, or incorporated exhibits—conclusory allegations alone cannot survive a motion for

summary judgment.10 The court views all evidence and draws “reasonable inferences therefrom

in the light most favorable to the non-moving party.”11

                                                  III.     Analysis

        As noted above, Mr. Arnall brings four claims under federal anti-discrimination law. He

alleges that (1) he was unlawfully discharged because of his race, in violation of Title VII; (2) he

was unlawfully discharged because of his sex, in violation of Title VII; (3) he was unlawfully

discharged because of his age, in violation of the ADEA; and (4) he was retaliated against for

engaging in protected activity, in violation of Title VII.




        6
          Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006) (quoting Bennett v. Quark, Inc.,
258 F.3d 1220, 1224 (10th Cir. 2001)).
        7
          Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 325 (1986)).
        8
            Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998) (citing Celotex Corp, 477 U.S. at 325).
        9
         Garrison v. Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005) (quoting Simms v. Okla. ex rel. Dep’t of
Mental Health & Substance Abuse Servs., 165 F.3d 1321, 1326 (10th Cir. 1999)).
        10
             Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (quoting Adler, 144 F.3d at 670–71).
         11
            LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004) (quoting N. Tex. Prod. Credit
Ass’n v. McCurtain Cty Nat’l Bank, 222 F.3d 800, 806 (10th Cir. 2000)).



                                                          -5-
             Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 6 of 14




        As a foundational matter, because Mr. Arnall relies on circumstantial evidence to prove

unlawful discrimination, each of these claims is subject to analysis under the framework

established in McDonnell Douglas Corp. v. Green,12 and its progeny.13 Under this framework, the

plaintiff must initially establish a prima facie case of discrimination for each of his claims.14 If the

plaintiff establishes a prima facie case, the “burden of production shifts to the employer ‘to

articulate some legitimate, nondiscriminatory reason’ for its action.”15 If defendant meets this

burden, plaintiff must establish that the proffered reason is mere pretext for unlawful

discrimination.16

        As noted, Mr. Arnall must first establish a prima facie case for each of his four claims

before the Court will consider PPD’s proffered reason for the discharge. The Court examines each

of Mr. Arnall’s four claims in turn.

A.      Race Discrimination

        Mr. Arnall fails to establish a prima facie case of race discrimination under Title VII. Title

VII makes it unlawful for an employer “to discharge any individual . . . because of such

individual’s race.”17 To establish a prima facie case of discriminatory discharge under the

McDonnel Douglas framework, Mr. Arnall must show (1) he is a member of a protected class, (2)


        12
             411 U.S. 792 (1973).
          13
             Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1216 (10th Cir. 2002) (Applying the McDonnell Douglas
framework to Title VII race discrimination); Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1201
(10th Cir. 2006) (Title VII sex discrimination); McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir.
1998) (ADEA discrimination); Thomas v. Berry Plastics Corp., 803 F.3d 510, 514 (10th Cir. 2015) (Title VII
retaliation).
        14
             McDonnell Douglas, 411 U.S. at 802.
        15
           Rivera v. City & Cty. of Denver, 365 F.3d 912, 920 (10th Cir. 2004) (quoting McDonnell Douglas, 411
U.S. at 802).
        16
             Selenke v. Med. Imaging of Colo., 248 F.3d 1249, 1259 (10th Cir. 2001).
        17
             42 U.S.C. § 2000e-2(a)(1).



                                                         -6-
             Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 7 of 14




he suffered an adverse employment action, and (3) circumstances surrounding the adverse

employment action raise an inference of discrimination.18 Plaintiff’s burden at the prima facie

stage is “not onerous.”19 Still, a plaintiff may fail at the prima facie stage if he does not demonstrate

how the conduct of his employer raises an “inference of unlawful discrimination.”20 “As the very

name ‘prima facie case’ suggests, there must be at least a logical connection between each element

of the prima facie case and the illegal discrimination for which it establishes a legally mandatory,

rebuttable presumption.”21

        Mr. Arnall fails to establish any such connection in this case. The City does not dispute

that Arnall is Native American, and therefore belongs to a protected class, or that he was

discharged. As such, the Court focuses its attention on the “critical” inquiry of whether the facts

give rise to an inference of unlawful discrimination.22

        Mr. Arnall attempts to raise an inference of discrimination by showing his treatment was

different from that of other PPD employees who were caught in a lie. According to Mr. Arnall,

Officers Tony Colyer and Donald Bailey both lied in the course of their duties and neither received

severe punishment until the second such offense; Officer Colyer was demoted and Officer Bailey

was fired. But Mr. Arnall leaves out crucial details from which this Court could infer that the

differing treatment was based, at least in part, on Mr. Arnall’s race. He fails to specify how either

officer’s lie was comparably severe to his lies during an official investigation. He fails to specify


        18
             Luster v. Vilsack, 667 F.3d 1089, 1095 (10th Cir. 2011).
        19
             Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005)
        20
           Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1227 (10th Cir. 2000) (quoting Texas Dep’t of
Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).
        21
             O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 311–12 (1996) (citation and quotations omitted).
        22
           Adamson v. Multi. Cmty Diversified Servs., 514 F.3d 1136, 1151 (quoting Plotke v. White, 405 F.3d 1092,
1100 (10th Cir. 2005)).



                                                         -7-
           Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 8 of 14




the race of either officer. In fact, he fails to show how his treatment meaningfully differed from

that received by the other officers. By this Court’s count, Mr. Arnall lied at least twice regarding

his relationship with Ms. Alt: once to Major Schaper in 2014, and once in his first interview with

Lieutenant Henderson. This means that Mr. Arnall, like Officers Bailey and Colyer, lied twice

and received a severe punishment after the second lie. Though neither other officer had their law

enforcement certification revoked, this inaction on the part of CPOST is not attributable to PPD.

         Mr. Arnall’s problem with PPD does not seem to be about his race. He barely mentions

race in his brief and affidavit, and instead focuses much attention on the unfairness of the “buddy

system” within the PPD.             He complains that certain people are “protected” while others,

presumably himself, are not. The Court empathizes with Mr. Arnall if he was indeed left out of

some “in-crowd” but it is not the province of this Court to pass judgment on employer decisions

that do not violate federal law.23 Mr. Arnall has offered no evidence that the “buddy system,” if it

exists, violates federal law by discriminating based on race or other protected categories.

Therefore, viewing the evidence in the light most favorable to Mr. Arnall, he fails to create any

inference that his discharge was based on unlawful racial discrimination. No reasonable jury,

based on the evidence presented, could find for him on that issue. Because there is no genuine

dispute of material fact on this issue, the City is entitled to summary judgment on Mr. Arnall’s

claim of race discrimination.

B.       Sex Discrimination

         Mr. Arnall fails to establish a prima facie case of sex discrimination under Title VII. Title

VII makes it unlawful for an employer “to discharge any individual . . . because of such


        23
           Kendrick, 220 F.3d at 1233 (“Our role is to prevent unlawful hiring practices, not to act as a super personnel
department that second guesses employers’ business judgments.” (citation omitted)).



                                                          -8-
            Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 9 of 14




individual’s . . . sex.”24 Ordinarily, a prima facie case of discriminatory discharge requires that

plaintiff show (1) he is a member of a protected class, (2) he was qualified for his job, (3) he was

subject to an adverse employment action, and (4) he was treated less favorably than others.25

However, in a reverse sex discrimination case—a case in which the plaintiff is a male, a group not

historically subject to discrimination in the workplace—the Tenth Circuit has held the plaintiff

“must, in lieu of showing that he belongs to a protected group, establish background circumstances

that support an inference that the defendant is one of those unusual employers who discriminates

against the majority.”26 “Alternatively, ‘a plaintiff may produce facts sufficient to support a

reasonable inference that but for plaintiff’s status the challenged decision would not have

occurred.’ ”27

       Mr. Arnall fails to point to a genuine dispute of material fact as to either of the above

alternatives. He does not suggest that PPD is one of those unusual employers that discriminates

against men, and he fails to point to any facts that raise an inference his sex had anything to do

with his discharge. The only time Mr. Arnall mentions sex in his affidavit is when he states that

Major Schaper, his supervisor, is female. However, he does no more to tie the challenged

discharge to his sex. All officers Mr. Arnall claims were treated differently than him were male,

making this evidence meaningless as to his sex discrimination claim. Without any evidence

creating an inference of sex discrimination, there is no genuine dispute of material fact as to this

claim and the City is entitled to summary judgment.



       24
            42 U.S.C. § 2000e-2(a)(1).
       25
            Exum v. U.S. Olympic Comm., 389 F.3d 1130, 1134 (10th Cir. 2004) (citations omitted.
       26
            Notari v. Denver Water Dep’t, 971 F.2d 585, 589 (10th Cir. 1992).
       27
            Argo, 452 F.3d at 1201 (quoting Notari, 971 F.2d at 590).



                                                        -9-
        Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 10 of 14




C.     Age Discrimination

       Mr. Arnall fails to establish a prima facie case of age discrimination under the ADEA.

Under the ADEA, it is “unlawful for an employer . . . to discharge any individual . . . because of

such individual’s age.”28 To establish a prima facie case under the ADEA, a plaintiff must show

(1) he was 40 or older at the time of his termination; (2) he was performing satisfactory work; (3)

he was discharged; and (4) his replacement was a younger person, though not necessarily one

younger than 40 years old.29 The purpose of the prima facie case is to establish “an initial inference

of unlawful discrimination warranting a presumption of liability in plaintiff’s favor.”30 Without

facts to establish this inference, the plaintiff will not receive a presumption of discrimination and

the defendant will not be required to defend against the charge.31 The first three elements being

undisputed, the Court focuses on the fourth element.

       Mr. Arnall fails to offer any evidence as to the fourth element of his prima facie case. He

does not claim that, after his discharge, his position was filled by a younger person. Further, Mr.

Arnall does not point to any facts that would lead this Court to draw an inference that his discharge

was the product of unlawful age discrimination. He does not mention his age once in his brief in

opposition to summary judgment, nor does he suggest how his discharge is evidence of age

discrimination. Because Mr. Arnall fails to present any evidence to support his prima facie case

of age discrimination, no reasonable jury could find for him on that claim. The Court therefore




       28
            29 U.S.C. § 623(a)(1).
       29
            Adamson, 514 F.3d at 1146 (citation omitted).
       30
            Id. (citation omitted).
       31
            Id. (citation omitted).



                                                       -10-
        Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 11 of 14




concludes there is no genuine dispute of material fact as to that claim, and the City is entitled to

summary judgment.

D.     Retaliation

       1.         Prima Facie Case

       Mr. Arnall’s affidavit, uncontroverted by the City with respect to the retaliation claim,

establishes a prima facie case of retaliatory discharge under Title VII. Title VII provides that an

employer may not discharge an employee “because he has opposed any practice made an unlawful

employment practice by this subchapter, or because he has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”32

Practically, a plaintiff must establish three prima facie elements to proceed with a retaliatory

discharge claim: “(1) [he] engaged in a protected activity, (2) [he] suffered a material adverse

action, and (3) there was a causal connection between the protected activity and the adverse

action.”33 Plaintiff’s burden at the prima facie stage is “not onerous.”34 Mr. Arnall clearly suffered

a material adverse action in being discharged. As such, the Court focuses on the other two

elements.

       An employee engages in protected activity by either “oppos[ing] any practice” made

unlawful by Title VII, or by “participat[ing] . . . in an investigation, proceeding, or hearing” under

Title VII.35 Mr. Arnall proffers two activities he believes are protected by Title VII. First, Mr.

Arnall “pushed up a complaint” on Brian Listwan, PPD human resources generalist, for “lying on



       32
            42 U.S.C. § 2000e-3(a).
       33
            Thomas, 803 F.3d at 514.
       34
            Orr, 417 F.3d at 1149.
       35
            42 U.S.C. § 2000e-3(a).



                                                -11-
          Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 12 of 14




his city application.”36 This does not constitute protected activity because Mr. Arnall’s complaint

is not aimed at a practice made unlawful by Title VII.37 Second, Mr. Arnall states that he “stood

up against the way [PPD] classified employees.” Mr. Arnall alleges that he was at a meeting where

PPD determined employee discipline based on the employee’s “category.” Mr. Arnall suggests

some of these categories were the employee’s race and age. If true, such a disciplinary scheme

would likely violate Title VII.38 PPD fails to discuss these allegations and does not argue that Mr.

Arnall did not engage in protected activity. Therefore, viewing these limited facts in the light most

favorable to Mr. Arnall, the Court presumes he engaged in protected activity.

         There must also be a causal connection between Mr. Arnall’s protected activity and his

discharge. A causal connection may be shown by “evidence of circumstances that justify an

inference of retaliatory motive, such as protected conduct closely followed by adverse action.”

However, unless there is very close temporal proximity between the protected activity and the

retaliatory conduct, the plaintiff must offer additional evidence to establish causation.39

         Mr. Arnall states that the meeting in which he “stood up against” PPD’s alleged

classification of employees took place “just prior to [his] termination.” Though Mr. Arnall fails

to include a date for this meeting, PPD does not argue that Mr. Arnall has not established sufficient

temporal proximity to establish causation at the prima facie stage. Therefore, the Court will now

look to whether PPD states a legitimate, non-retaliatory reason for the discharge.


         36
              Pl.’s Aff., Doc. 29-1, at 2.
         37
            Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1203 (10th Cir. 2008) (“Although no magic words are
required, to qualify as protected opposition the employee must convey to the employer his or her concern that the
employer has engaged in a practice made unlawful [by Title VII].”).
         38
              See, e.g., Lewis v. Four B Corp., 347 F. Supp. 2d 1017 (D. Kan. 2004), aff’d, 211 F. App’x 663 (10th Cir.
2005).
         39
              See Conner v. Schnuck Mkts., Inc., 121 F.3d 1390, 1395 (10th Cir. 1997).



                                                          -12-
         Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 13 of 14




        2.       Legitimate Non-Retaliatory Reason and Pretext

        The burden shifts to the City to produce a legitimate non-retaliatory reason for its discharge

of Mr. Arnall. The City has met this burden by producing evidence that it fired Mr. Arnall for

lying in an official investigation, rather than in retaliation for his opposition to alleged disciplinary

practices at a PPD meeting. PPD internal affairs began an investigation after Mr. Arnall sought

relief from Ms. Alt’s harassment. PPD interviewed both Mr. Arnall and Ms. Alt, and provided

clear documentation that Mr. Arnall lied in his initial interview with Lieutenant Henderson when

he stated that he did not have a romantic relationship with Ms. Alt. When confronted with Ms.

Alt’s statements the following day, Mr. Arnall admitted that he and Ms. Alt had a romantic, sexual

relationship. This is sufficient for the City to meet its burden at this stage.

        To survive summary judgment then, Mr. Arnall must establish that this proffered reason is

pretextual.    “Pretext can be shown by ‘such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons for its action that a

reasonable factfinder could rationally find them unworthy of credence and hence infer that the

employer did not act for the asserted non-discriminatory reasons.’ ”40 Though Mr. Arnall spills

much ink on the subject, he is unable to genuinely dispute the facts outlined in the preceding

paragraph. In the course of Mr. Arnall’s two interviews with Lieutenant Henderson during the

PPD internal investigation, Mr. Arnall changed his story about his relationship with Ms. Alt. He

denied a romantic relationship during the first interview and admitted to a romantic, sexual

relationship in the second interview. Mr. Arnall had previously lied to Major Schaper when she

asked him about the rumors of his affair in 2014. PPD fired him for these lies. Mr. Arnall offers


        40
           Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997) (quoting Olson v. Gen. Elec. Astrospace, 101
F.3d 947, 951–52 (3d Cir. 1996)).



                                                       -13-
         Case 2:20-cv-02107-EFM Document 31 Filed 09/21/21 Page 14 of 14




no evidence from which the Court could conclude that PPD did not act for this stated reason but

rather acted in retaliation for his alleged actions at the PPD meeting. The Court concludes that

PPD’s proffered reason for Mr. Arnall’s discharge is worthy of credence, and therefore not

pretextual. As such, PPD is entitled to summary judgment on Mr. Arnall’s retaliatory discharge

claim.

         IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment (Doc.

24) is GRANTED.

         IT IS SO ORDERED.

         This case is now closed.

         Dated this 21st day of September, 2020.




                                                      ERIC F. MELGREN
                                                      UNITED STATES DISTRICT JUDGE




                                               -14-
